John Williams (who married the Eldest Daughter of Mr John Alcock deceased & one of the Executrixes of his Last will & testament) plantiff against the Goods debts or Estate that was the Estate of Mr John Alcock Late of Roxbury phisitian deceased now in the hands of Mr John Greene as Agent or Attourney to Mr John Hull & the rest of the Guardians of the Childrens Estate of the sd Alcock Defend* In an Action of the case for refusing to deliuer to the said Williams his part of that Estate or for not diuiding the same soe that he might haue his just & full part of the same due to him by the last will & testament of the said Alcock appeareth which Legacy or Estate hath beene Due Long since shee beeing of Age but detayned to the great wrong and Damage of the plantiff & other due damages according to Attachm* Dated the 22th of ye 11 m° 1671 . . . [16] the Jurie . . . found for the Defend* Costs of Court.